DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 3-5, 12, 14-16, and 19 were amended, and claims 2 and 13 were canceled in the reply filed August 13, 2021.  Claims 1, 3-12, and 14-20 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite an abstract idea.  "Maintaining an available bikes queue for newly available shared dockless bikes, from among the shared dockless bikes, responsive to the newly available ones of the shared dockless bikes becoming available is not a method of organizing human activity, but rather a way to manage tangible objects based on their availability."  Remarks, 11.  This merely sets forth the abstract idea at a different level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  The tangible objects are being managed for their allocation to people in queues for them. 
Applicant also argues that the claims recite the practical application of "maintaining of the request queue and the available bikes queue and the notifying of users of newly available shared dockless bikes in a priority order determined from the request queue."  Remarks, 12.  This again merely describes the abstract idea.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  The availability prediction does not provide a practical application for the same reason.  
These elements also cannot be relied upon to provide "significantly more" than the abstract idea.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  
Although Applicant argues that "a GPS device is a particular machine that is integral to the claim" (Remarks, 12), no further explanation is provided.  The GPS device is merely used for extra-solution data-gathering in accordance with its routine and conventional operation (i.e., generally determining and transmitting location data).  It is only mentioned once in the detailed description at the same high level as the claims themselves, and no specifics to its operation are described.  Accordingly, the rejection is maintained. 
Applicant's amendments incorporate novel subject matter from the dependent claims and the rejections made under § 103 are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3-12, and 14-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including providing a notification to a user of an availability prediction of a shared dockless bike, from among the set of shared dockless bikes, based on a trajectory of the shared dockless bike with respect to a current location of the user, and adding the user to a request queue associated with the current location of the user, responsive to the user agreeing to wait a specified time period for access to the shared dockless bike; maintaining an available bikes queue for newly available shared dockless bikes, from among the shared dockless bikes, responsive to the newly available ones of the shared dockless bikes becoming available; and notifying users of the newly available shared dockless bikes in a priority order determined from the request queue, wherein the shared dockless bikes are tracked, on a regional basis, within a plurality of regions that encompass exchange locations of the shared dockless bikes, and wherein tracking for a given region commences when the shared dockless bikes enter the given region and is terminated when the shared dockless bikes leave the given region. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for managing queues of persons wanting to reserve bikes, including their relationships with each other via the queues and their relationships with bike queues/providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people; see also Specification ¶¶ 0002-03 referencing commercial bike booking and short-term rental practices). 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring availability and queue information presented to a user based on, e.g., user data and bike data; Electronic Communication Technologies, LLC v. Shopperschoice.com, 958 F.3d 1178 (Fed. Cir. 2020)—providing an advance notification of a delivery, similar because at another level of abstraction the claims could be characterized as providing an advance notification of a predicted bike availability).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer, computer program product comprising a non-transitory computer See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  Although the claims recite using a "trajectory" and that the locations are determined by a GPS device, this is merely an extra-solution data gathering activity (See MPEP 2106.05(g)).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their . Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computer, computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, computer processing system, memory for storing program code, and a processing device for executing the program code—see published Specification ¶¶ 0020-21, 42-44, 71, 75 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see especially ¶ 0050—"standard" network mechanisms, ¶ 0073—"conventional procedural programming languages," ¶ 0075—"general purpose computer").  With respect to the bike trajectories recited, no mechanism for collecting this data is described in the Specification (see ¶ 0034), also providing evidence that its collection can be accomplished by means well-known to one of ordinary skill.  The GPS device is only mentioned once in the detailed description at the same high level that is recited in the claims themselves (¶ 0042; see also ¶¶ 0017, 36, 39 for generally tracking bikes).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea itself at Prong One: tracking and queuing bikes to determine availability based on regions/locations—claims 3-5 & 7, notifying a next user after a bike is declined—claim 6, types of trajectory and non-trajectory data—claims 8-9, types of bikes—claim 10, using a statistical method—claim 11, etc. for their analogous claims).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Although claims 2 & 13 recite tracking bikes and claim 8 further limits the trajectory data, these amount to mere data gathering activities (see MPEP 2106.05(g)) for the same reasons as the trajectory data in the independent claims.  As in claim 1, no specific structures, devices, or mechanisms for these functions is set forth in the claim or disclosure.  Although claim 20 recites "a computing 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (trajectory data—claim 8, cloud computing—claim 20), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (i.e., they are presented at a very high level such that one of ordinary skill is assumed to know that their operation is well-understood; ¶ 0034 for trajectory data—claim 8, ¶¶ 0064, 68 for cloud computing—claim 20).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628